Citation Nr: 0821603	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  99-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to an increased evaluation for right 
ilioinguinal neuritis, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1954 to 
February 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 1999, the appellant along with his wife presented 
sworn testimony at a hearing before the RO.  AMVETS 
represented the appellant at that hearing.

In September 2003, the claims were remanded for further 
evidentiary development.  The requested development is 
complete and the case has been returned to the Board for 
disposition.

In May 2008, the Board granted a motion to advance on the 
docket due to advanced age.  The issue of service connection 
for lumbar spine disability is the subject of a Remand.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



FINDINGS OF FACT

1.  A cervical spine disability is not attributable to 
service, and arthritis is not shown in the initial post 
separation year.

2.  Neuritis of the right ilioinguinal nerve is not currently 
shown.



CONCLUSIONS OF LAW

1.  A cervical spine disability, including arthritis, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  The schedular criteria for a compensable rating for right 
ilioinguinal neuritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 4.124a, 
Diagnostic Code 8630 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  As a fourth notice 
requirement, VA must "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b) (1); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice must be provided "at the time" that VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

Because the claims were filed and adjudicated prior to the 
enactment of the VCAA, the record does not include a pre-
adjudicatory VCAA-type notice letter.  Following the Board's 
September 2003 remand, the Appeals Management Center (AMC) 
sent the appellant a VCAA letter dated November 2004.  This 
letter notified the appellant of the evidence obtained, the 
evidence VA was responsible for obtaining, and the evidence 
necessary to establish entitlement to the benefits sought 
including the types of evidence that would assist in this 
matter.  Also, VA notified the appellant that he should 
submit evidence in his possession or alternatively provide VA 
with sufficient information to allow VA to obtain the 
evidence on his behalf.  The Board notes that, with respect 
to the claim for increase, the diagnostic criteria for an 
increase rating does not require a specific measurement or 
test result; therefore, notice of the specific diagnostic 
criteria is not needed in this case.  See Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008).

However, notice of the disability rating and effective date 
elements was not provided until February 2008 as part of the 
February 2008 Supplemental Statement of the Case.  This is 
error and presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this timing error.  The 
appellant has received notice of the disability rating and 
effective date elements of his claims and the Board presumes 
that the SSOC was read by the appellant; therefore, the Board 
finds that the appellant had actual knowledge of the 
disability rating and effective date elements of the claims.  
Additionally, the appellant has been represented throughout 
his appeal and the April 2008 Written Brief Presentation from 
his veterans' service representative does not alleged any 
harm from the timing error.  Accordingly, the Board concludes 
that the appellant has had a meaningful opportunity to 
participate in the adjudication of his claims and that 
fundamental fairness of the adjudication is intact.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Given the ample communications regarding the evidence 
necessary to establish service connection for cervical spine 
disability and an increased rating for neuritis of the 
ilioinguinal nerve, given that he has been provided all the 
criteria necessary for establishing service connection, and 
considering that the appellant is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), hold that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and post service treatment records have been 
associated with the claims folder.  Additionally, the 
appellant was afforded a VA examination and the opportunity 
to appear for a hearing.  The appellant along with his wife 
presented sworn testimony at a July 1999 hearing.  The 
appellant further indicated in a June 2002 statement that he 
had no additional evidence to submit in support of his 
claims.  We find that there is no indication that there is 
any additional relevant evidence to be obtained either by the 
VA or by the appellant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

The Board notes that based, on reports of treatment by the 
appellant, VA undertook additional evidentiary development 
following the Board's September 2003 remand.  VA obtained 
records of treatment at Luke Air Force Base, Southern Arizona 
Health Care System (Phoenix and Tucson VA Medical Centers), 
VA Medical Centers in Dallas, San Diego and Las Vegas, and 
service retirement examination dated August 1968.  Fort 
Huachucha reported that they had no records for the 
appellant.  In a January 2005 statement, the appellant 
reported that he had already provided all medical and 
military information in his possession.  Therefore, in view 
of the above, the Board finds that the duty to assist as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.

Additionally, the Board observes VA has no duty to provide 
the appellant a VA spine examination because there is no 
evidence establishing that an event, injury, or disease 
occurred in service, or an indication that a claimed 
disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board 
may proceed to address the claims.

I.  Claim for Service Connection

Initially, the Board notes the appellant does not assert that 
his claimed lumbar and cervical spine problems are a result 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

The appellant seeks service connection for disability of the 
cervical spine.  At his July 1999 hearing, the appellant 
testified extensively regarding onset of his back and neck 
problems in 1995 with surgical intervention.  When asked by 
the hearing officer whether he had an injury, problem, or 
treatment in service, the appellant responded affirmatively 
for the low back.  He reported treatment with muscle relaxer 
and whirlpool therapy.  The appellant did not report in-
service neck or cervical spine problems.

A review of the record reflects that the appellant separated 
from active duty in February 1969.  His service medical 
records are negative for any history, treatment, or diagnosis 
of a cervical spine disorder.  The appellants' retirement 
examination dated August 1968 included a normal 
musculoskeletal evaluation.  In a Report of Medical history 
executed by the appellant on the same date, he reported 
recurrent back pain.  On the physician's elaboration section 
of the history, the examiner stated that "During the past 3 
months he has intermittently had low back pain which has 
disappeared with standing up.  Back ache came along with 
weight gain."

The appellant filed an original claim for VA compensation in 
July 1969.  There was no mention of cervical spine problems 
related to service, and report of VA examination dated 
September 1969 reflects normal musculoskeletal evaluation.  
The first documented evidence of abnormal lumbar spine 
pathology is on VA examination in October 1974.  An x-ray 
study showed degenerative spondylosis.  The appellant denied 
any back injury at this examination.  Report of VA 
examination dated January 1984 reflects complaints of low 
back pain.  Evaluation of the musculoskeletal system revealed 
no tenderness or anatomical deformity and full range of 
motion.  VA treatment records dated since 1995 show severe 
spinal stenosis due to degenerative joint disease of the 
lumbar spine and cervical myelopathy.  The appellant 
underwent lumbar laminectomy in December 1995, and anterior 
cervical discectomy and fusion of C4-5 in January 1998.  On 
VA examination in May 2005, the appellant complained of low 
back pain, pain in both legs, and numbness of the legs.  
Electrodiagnostic testing showed peripheral neuropathy of the 
lower extremities.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for cervical spine disability.  A cervical spine 
disorder is not shown in service, and arthritis is not shown 
within one year of the appellant's separation from service.  
While the report of retirement examination dated August 1968 
shows complaint of low back pain coincident with weight gain, 
musculoskeletal evaluation of the spine was normal.  There is 
no competent evidence of abnormal cervical pathology in 
service or soon after service discharge.  The first 
documented evidence of abnormal cervical spine pathology is 
on VA outpatient treatment in 1995, more than 30 years after 
service discharge.  Additionally, the Board observes that 
considerable medical records have been accumulated, but none 
of these relate the onset of the appellant's cervical 
problems to service.  Moreover, no history of continuity of 
symptomatology is provided by the appellant or supported by 
the record.

Accordingly, the claims are denied.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




II.  Claim for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.

Review of the claims file reflects that the right 
ilioinguinal neuritis is rated as noncompensably disabling (0 
percent) pursuant to Diagnostic Code 8630.  Under Diagnostic 
Code 8630, paralysis of the ilioinguinal nerve is rated 
10 percent disabling where there is severe to complete 
paralysis; a noncompensable rating is assignable where there 
is mild or incomplete paralysis of the ilioinguinal nerve.

In the present case, the appellant requested an increased 
rating for neuritis in July 1997 reporting increased or 
worsening symptoms.  VA treatment record dated from 1995 to 
2003 were obtained and reviewed.  These records are silent 
for complaints and treatment involving neuritis of the right 
ilioinguinal nerve.  The Board observes that the appellant 
has considerable other medical problems and uses a motorized 
scooter for ambulation.  In May 2005, a VA examination was 
conducted.  The appellant complained of low back pain, pain 
in both legs, numbness of the legs, and occasional pain in 
the right groin since 1967.  He reported difficulty walking 
because of numbness and pain.  A comprehensive examination 
was performed along with nerve conduction studies.  The 
impression was peripheral neuropathy of the lower 
extremities.  The examiner concluded that "There is no 
clinical or electrodiagnostic evidence consistent with a 
right ilioinguinal nerve neuritis.  The examiner added that 
he had reviewed the appellant's claims folders and found "no 
evidence of specific involvement of the right ilioinguinal 
nerve."

Having reviewed the evidence of record, the Board finds no 
basis upon which to award an increased rating as there is no 
objective evidence of severe to complete paralysis of the 
right ilioinguinal nerve, or neuritis.  Recent VA examination 
in May 2005 found no evidence of neuritis and, after 
reviewing the claims folder, no evidence of involvement of 
the right ilioinguinal nerve.  Accordingly, the claim is 
denied and there is no basis for a staged rating.




ORDER

Service connection for cervical spine disability is denied.

An increased rating for right ilioinguinal neuritis is 
denied.


REMAND

Based upon recent decisions of the Court, a remand regarding 
the issue of entitlement to service connection for lumbar 
spine pathology is necessary.  During the retirement 
examination, the veteran reported that he had had back pain 
during the past three months.  In addition, there is a vague 
assertion of continuity.  Therefore, the case is remanded for 
the following: 

The veteran should be scheduled for a VA 
examination and an opinion.  The examiner 
should review the file and examine the 
appellant.  The examiner should determine 
whether there is a relationship between 
the veteran's in-service complaints of 
back pain and the subsequent 
identification of lumbar pathology.  Upon 
examination and review of the entire 
claims folder, the examiner should 
provide an opinion regarding whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's lumbar pathology was 
manifest during service or is 
attributable to service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


